 

Exhibit 10.1

 

UNITED COMMUNITY BANKS, INC.

 

FORM OF CHANGE IN CONTROL SEVERANCE AGREEMENT

 

THIS AGREEMENT (this “Agreement”), is made and entered into as of this ________
day of ________________ 20__, by and between UNITED COMMUNITY BANKS, INC., a
Georgia corporation (the “Company”), and ______________________ (“Executive”).

 

WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management;

 

WHEREAS, the Company desires to assure both itself and its key employees of
continuity of management and objective judgment in the event of any Change in
Control of the Company, and to induce its key employees to remain employed by
the Company; and

 

WHEREAS, the Company desires to provide certain compensation and benefits to
Executive in the event of the termination of his employment under certain
circumstances;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.            TERM OF AGREEMENT. This Agreement shall commence on the date
hereof and shall terminate on the later of (i) Executive’s termination of
employment without entitlement to any benefits hereunder and (ii) six (6) months
after Executive’s termination of employment if there has been no Change in
Control by that time; provided, however, this Agreement may be terminated by
mutual written agreement of Executive and the Company. This Agreement shall not
be considered an employment agreement and in no way guarantees Executive the
right to continue in the employment of the Company or any of its Affiliates.
Executive’s employment is considered employment at will, subject to Executive’s
right to receive payments and benefits upon certain terminations of employment
as provided below.

 

2.            DEFINITIONS. For purposes of this Agreement, the following terms
shall have the meanings specified below:

 

2.1           “Affiliate.” Any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code, except that, in making any such
determination, fifty percent (50%) shall be substituted for eighty percent (80%)
under such Code sections.

 

2.2           “Base Salary.” Executive’s annual salary in effect on his Date of
Termination or, if greater, Executive’s highest rate of annual salary in effect
during the six (6)-month period prior to his Date of Termination.

 

2.3           “Board” or “Board of Directors.” The Board of Directors of the
Company, or its successor.

 

2.4          “Cause.” The involuntary termination of Executive by the Company
for the following reasons shall constitute a termination for Cause:

 

(a)          If termination shall have been the result of an act or acts by
Executive which have been found in an applicable court of law to constitute a
felony (other than traffic-related offenses);

 

(b)          If termination shall have been the result of an act or acts by
Executive which are in the good faith judgment of the Board determined to be in
violation of law or of policies of the Company and which result in demonstrably
material injury to the Company;

 

(c)          If termination shall have been the result of an act or acts of
proven or undenied dishonesty by Executive resulting or intended to result
directly or indirectly in significant gain or personal enrichment to Executive
at the expense of the Company; or

 

  

 



 

(d)          Upon the willful and continued failure by Executive substantially
to perform his duties with the Company (other than any such failure resulting
from incapacity due to mental or physical illness whether or not constituting a
Disability) for a period of thirty (30) days after a demand in writing for
substantial performance is delivered by the Board or President, which demand
specifically identifies the manner in which the Board or President believes that
Executive has not substantially performed his duties, and such failure results
in demonstrably material injury to the Company.

 

With respect to clauses (b), (c) or (d) above of this Section 2.4, Executive
shall not be deemed to have been involuntarily terminated for Cause unless and
until there shall have been delivered to him a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board, finding that, in the good
faith opinion of the Board, Executive was guilty of conduct set forth above in
clauses (b), (c) or (d) and specifying the particulars thereof in detail. For
purposes of this Agreement, no act or failure to act by Executive shall be
deemed to be “willful” unless done or omitted to be done by Executive not in
good faith and without reasonable belief that Executive’s action or omission was
in the best interests of the Company.

 

2.5        “Change in Control.” A Change in Control of the Company means any one
of the following events:

 

(a)          The acquisition (other than from the Company) during the twelve
(12)-month period ending on the date of the most recent acquisition by any
Person of Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the Company’s then outstanding voting securities; provided,
however, that for purposes of this definition, Person shall not include any
person who as of the date hereof owned ten percent (10%) or more of the
Company’s outstanding securities, and a Change in Control shall not be deemed to
occur solely because thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities is acquired by (i) a trustee or
other fiduciary holding securities under one (1) or more employee benefit plans
maintained by the Company or any of its subsidiaries, or (ii) any corporation,
which, immediately prior to such acquisition, is owned directly or indirectly by
the shareholders of the Company in the same proportion as their ownership of
stock in the Company immediately prior to such acquisition.

 

(b)         Approval by shareholders of the Company of (1) a merger or
consolidation involving the Company if the shareholders of the Company,
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting securities of
the corporation resulting from such merger or consolidation in substantially the
same proportion as their ownership of the combined voting power of the voting
securities of the Company outstanding immediately before such merger or
consolidation (and provided no person acquires Beneficial Ownership of the
Company’s then outstanding voting securities as described in (a) above), or (2)
a complete liquidation or dissolution of the Company or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.

 

(c)          A change in the composition of the Board during any twelve
(12)-month period such that the individuals who, as of the date hereof,
constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this definition that any individual
who becomes a member of the Board subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Securities Exchange Act of 1934, including any successor
to such Rule), or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board, shall not be so considered as
a member of the Incumbent Board.

 

  

 

 

Notwithstanding the foregoing, a Change in Control shall only be deemed to have
occurred if the Change in Control otherwise constitutes a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of Section
409A of the Code and the regulations and rulings thereunder (“Section 409A”).

 

2.6           “CIC Severance Period.” A period equal to [twelve (12)/twenty-four
(24)] months following (i) the date of the Change in Control if Executive’s
employment is terminated within six (6) months prior to the Change in Control or
(ii) Executive’s Date of Termination if Executive’s employment is terminated on
or within eighteen (18) months following the date of the Change in Control

 

2.7           “Code.” The Internal Revenue Code of 1986, as it may be amended
from time to time.

 

2.8           “Company.” United Community Banks, Inc., a Georgia corporation, or
any successor to its business and/or assets, and all of its and their respective
Affiliates.

 

2.9           “Company’s Business.” The business of operating a commercial or
retail bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.

 

2.10         “Customers.” All Persons (i) provided products or services by the
Company with whom Executive had material contact during the last two (2) years
of Executive’s employment, or (ii) whose dealings with the Company were
coordinated or supervised, in whole or in part, by Executive.

 

2.11         “Date of Termination.” The date specified in the Notice of
Termination (which, unless otherwise required by this Agreement, may be
immediate) on which Executive’s employment with the Company is to cease. In the
case of termination by Executive for Good Reason, the Date of Termination shall
not be less than thirty (30) days nor more than sixty (60) days from the date
the notice of termination is given. For purposes of this Agreement, termination
of employment shall mean a “separation from service” within the meaning of
Section 409A where it is reasonably anticipated that no further services will be
performed after such date or that the level of bona fide services Executive will
perform after that date (whether as an employee or an independent contractor)
will permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed over the immediately preceding thirty-six
(36)-month period (or, if lesser, Executive’s period of service).

 

2.12         “Disability.” Disability shall have the meaning ascribed to such
term in the Company’s long-term disability plan covering Executive, or in the
absence of such plan or Executive’s participation therein, a meaning consistent
with Section 22(e)(3) of the Code.

 

2.13         “Good Reason.” A Good Reason for termination by Executive of
Executive’s employment shall mean the occurrence (without Executive’s express
written consent) during the 6-month period prior to, or within the eighteen (18)
month period following, the date of a Change in Control of any one of the
following acts by the Company, or failures by the Company to act, unless, in the
case of any act or failure to act described in paragraphs (a), (c), or (d)
below, such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:

 

(a)          the substantial adverse change in Executive’s responsibilities at
the Company from those in effect immediately prior to the Measurement Date;

 

(b)          the required relocation of Executive to a location outside of the
market area of the Company on the Measurement Date;

 

(c)          a material reduction from those in effect on the Measurement Date
in the levels of coverage of Executive under the Company’s director and officer
liability insurance policy or indemnification commitments; or

 

  

 



 

(d)          after the Measurement Date, a reduction in Executive’s Base Salary,
a reduction in his incentive compensation or the failure by the Company to
continue to provide Executive with benefits substantially similar to those
enjoyed by Executive under any of the Company’s pension, deferred compensation,
life insurance, medical, health and accident or disability plans in which
Executive was participating at the Measurement Date, the taking of any action by
the Company which would directly or indirectly reduce any of such benefits or
deprive Executive of any material fringe benefit enjoyed by Executive at the
Measurement Date.

 

Executive’s right to terminate Executive’s employment for Good Reason shall not
be affected by Executive’s incapacity due to physical or mental illness, except
for a Disability. Executive’s continued employment shall not constitute consent
to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

 

2.14         “Measurement Date.” The date six (6) months prior to the date of a
Change in Control.

 

2.15         “Notice of Termination”. A written notice from one party to the
other party specifying the Date of Termination and which sets forth in
reasonable detail the facts and circumstances relating to the basis for
termination of Executive’s employment.

 

2.16         “Person”. Any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.

 

3.            SCOPE OF AGREEMENT. This Agreement provides for the payment of
compensation to Executive in the event in connection with a Change in Control
his employment is involuntarily terminated by the Company without Cause or if
Executive terminates his employment for Good Reason. If Executive is terminated
by the Company for Cause, dies, incurs a Disability or voluntarily terminates
employment (other than for Good Reason), this Agreement shall terminate, and
Executive shall be entitled to no payments of compensation pursuant to the terms
of this Agreement; provided that in such event, Executive will be entitled to
whatever benefits are payable pursuant to the terms of any health, life
insurance, disability, welfare, retirement, deferred compensation, or other plan
or program maintained by the Company, in which Executive participates, in
accordance with the terms of such plans and programs.

 

4.            BENEFITS UPON TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.
If a Change in Control occurs during the term of this Agreement and Executive’s
employment is terminated within six (6) months prior to or eighteen (18) months
following the date of the Change in Control, and if such termination is an
involuntary termination by the Company without Cause (and does not arise as a
result of Executive’s death or Disability) or a termination by Executive for
Good Reason, Executive shall be entitled to the following compensation:

 

4.1          Base Salary. Executive shall continue to receive his Base Salary
(subject to withholding of all applicable taxes) for the CIC Severance Period in
accordance with the Company’s normal payroll practices (but no less frequently
than monthly) beginning on (i) the date of the Change in Control if Executive’s
employment is terminated within six (6) months prior to the Change in Control or
(ii) Executive’s Date of Termination if Executive’s employment is terminated on
or within eighteen (18) months following the date of the Change in Control.

 

4.2          Annual Bonus. Executive shall be entitled to bonus payments from
the Company as follows:

 

(a)          Notwithstanding any terms of any applicable plan to the contrary,
for the fiscal year that ended immediately prior to Executive’s Date of
Termination, but for which no annual bonus payments have been paid as of his
Date of Termination, Executive shall receive a bonus calculated using the actual
results for all performance criteria for such fiscal year. Such amount shall be
paid (subject to withholding of all applicable taxes) on (i) the date of the
Change in Control if Executive’s employment is terminated within six (6) months
prior to the Change in Control or (ii) the Executive’s Date of Termination if
Executive’s employment is terminated on or within eighteen (18) months following
the date of the Change in Control.

 

  

 

 

(b)          For a fiscal year during which Executive’s Date of Termination
occurs after June 30th of such fiscal year, Executive shall receive a prorated
bonus (based on the number of days that he was employed during such fiscal
year), calculated as if Executive’s target award level (including any personal
performance component) under the Company’s annual incentive plan had been
achieved for such year. Such amount shall be paid (subject to withholding of all
applicable taxes) on (i) the date of the Change in Control if Executive’s
employment is terminated within six (6) months prior to the Change in Control or
(ii) the Executive’s Date of Termination if Executive’s employment is terminated
on or within eighteen (18) months following the date of the Change in Control.

 

(c)          In addition to the bonus payment payable under subsection (a) or
(b) above, if any, Executive shall be entitled to an additional bonus amount
equal to the average of the bonuses paid to him with respect to the two fiscal
years in which annual bonuses were paid to Executive most recently preceding the
year in which his Date of Termination occurs, multiplied by [one (1)/two (2)].
If a bonus was not paid to Executive in two such prior years, for purposes of
calculating Executive’s average bonus, an amount equal to Executive’s potential
bonus for the fiscal year during which Executive’s Date of Termination occurs,
calculated as if Executive’s target award level (including any personal
performance criteria) under the Company’s annual incentive plan had been
achieved for such year, shall be used for such years. Such bonus amount shall be
paid (subject to withholding of all applicable taxes) in [twelve
(12)/twenty-four (24)] equal monthly payments beginning on (i) the date of the
Change in Control if Executive’s employment is terminated within six (6) months
prior to the Change in Control or (ii) Executive’s Date of Termination if
Executive’s employment is terminated on or within eighteen (18) months following
the date of the Change in Control.

 

4.3           Section 409A Compliance. This Agreement shall at all times be
operated in accordance with the requirements of Section 409A. The Company shall
have authority to take action, or refrain from taking any action, with respect
to any payments under this Agreement that is reasonably necessary to comply with
Section 409A. Notwithstanding any of the provisions of this Agreement, it is
intended that any payment which is provided pursuant to or in connection with
this Agreement which is considered to be non-qualified deferred compensation
subject to Section 409A shall be provided and paid in a manner, and at such
time, as complies with the applicable requirements of Section 409A to avoid the
unfavorable tax consequences provided therein for non-compliance. For purposes
of this Agreement, all rights to payments shall be treated as rights to receive
a series of separate payments to the fullest extent permitted by Section 409A.
If Executive is a key employee (as defined in Section 416(i) without regard to
paragraph (5) thereof), and any of the Company’s stock is publicly traded on an
established securities market or otherwise, then payment of any amount under
this Agreement which is considered non-qualified deferred compensation subject
to Section 409A shall be deferred for six (6) months after Executive’s Date of
Termination or, if earlier, Executive’s death, as and to the extent required by
Section 409A (the “409A Deferral Period”). In the event such payments are
otherwise due to be made in installments or periodically during the 409A
Deferral Period, the payments which would otherwise have been made in the 409A
Deferral Period shall be accumulated and paid in a lump sum as soon as the 409A
Deferral Period ends, and the balance of the payments shall be made as otherwise
scheduled.

 

4.4          Other Benefits. Except as expressly provided herein, all other
benefits provided to Executive as an active employee of the Company (e.g.,
health insurance, life insurance, profit sharing, long-term disability, AD&D,
etc.), shall cease on his Date of Termination, provided that any conversion or
extension rights applicable to such benefits shall be made available to
Executive at his Date of Termination or when such coverages otherwise cease in
accordance with the terms of the applicable plans or programs, including, with
respect to any, options, restricted stock units or other awards granted under
any equity compensation plan, the terms of such plan and any applicable award
agreement.

 

5.            LIMITATION ON BENEFITS.

 

5.1         Notwithstanding anything in this Agreement to the contrary, in the
event it is determined that any Payment to be made to Executive by the Company,
whether pursuant to this Agreement or otherwise, would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and the
regulations and rulings thereunder (“Section 280G”), then the Payments to be
made to Executive by the Company shall be reduced, in the manner provided in
Section 5.2 below, so that none of the Payments constitute “excess parachute
payments” within the meaning of Section 280G. In making this computation, the
parties shall take into account all provisions of Section 280G, including making
appropriate adjustments to the calculations for amounts established to be exempt
from characterization as parachute payments within the meaning of Section 280G.

 

  

 

 

5.2           In the event a reduction in the Payments to be made to Executive
by the Company are required pursuant hereto, the order of reduction first shall
be all payments to be made under this Agreement on a pro rata basis and then all
other payments and benefits to be made or provided on a pro rata basis.

 

5.3           The purpose of this Section 5 is to avoid the imposition of any
excise taxes on Executive under Section 4999 of the Code or the disallowance of
any deduction to the Company pursuant to Section 280G(a) with respect to any
amounts payable or benefits to be provided, to Executive under this Agreement or
otherwise.

 

5.4           For purposes of this Section 5, “Payment” means any payment or
distribution or provision of benefits by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
this Agreement or otherwise and determined without regard any reductions
required by this Section 5, which would constitute a “parachute payment” under
Section 280G.

 

5.5           All determinations to be made under this Section 5 shall be made
by the independent accounting firm used by the Company immediately prior to the
Change in Control, which accounting firm will provide its determinations and any
supporting calculations to the Company and Executive as necessary. Any
determinations made by the accounting firm shall be binding upon the Company and
Executive. All fees and expenses of the accounting firm in performing the
determinations hereunder shall be borne solely by the Company.

 

6.            CANCELLATION OF BENEFIT; RETURN OF PREVIOUS PAYMENTS.

 

6.1           After Executive’s Date of Termination and until the expiration of
the CIC Severance Period, if Executive is entitled to any payment or benefit
under this Agreement, Executive will not directly or indirectly, individually,
or on behalf of any Person (except on behalf of or with the prior written
consent of the Company):

 

(a)          solicit, divert or appropriate or attempt to solicit, divert or
appropriate, any business from any of the Company’s Customers, including
prospective Customers actively sought by the Company, for purposes of providing
products or services that are competitive with those provided by the Company;

 

(b)          solicit, recruit or hire away or attempt to solicit, recruit or
hire away, any employee of the Company, whether or not such employment is
pursuant to a written contract with the Company is at will; or

 

(c)          knowingly or intentionally damage or destroy the goodwill and
esteem of the Company or the Company’s Business.

 

6.2           Executive agrees that the restrictive covenants set forth in
Section 6.1 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Company, and that irreparable loss and damage will be suffered
by the Company should Executive breach any of such covenants. Therefore, if at
any time after Executive’s Date of Termination and until the expiration of the
CIC Severance Period, Executive violates the restrictive covenants set forth in
Section 6.1, then notwithstanding any other provision in this Agreement to the
contrary, (i) Executive shall immediately forfeit any payment that is or may
become due under Section 4 and all such payments shall immediately terminate,
and (ii) Executive shall immediately return to the Company the gross amount of
any previous payments made to Executive pursuant to Section 4. In addition,
Executive agrees and consents that the Company shall be entitled to a temporary
restraining order and temporary and permanent injunctions to prevent a breach or
contemplated breach of any of such covenants. The Company and Executive agree
that all remedies shall be cumulative.

 

6.3           If any term of this Section 6 shall be held to be illegal, invalid
or unenforceable by a court of competent jurisdiction, the remaining terms shall
remain in full force and effect. If any court of competent jurisdiction shall
determine that the restrictions set forth in any provision of this Section 6 are
overbroad or unreasonable as applied to Executive, the parties hereto
acknowledge their mutual intention and agreement that those restrictions be
enforced to the fullest extent the court deems reasonable, and this Agreement
shall be modified to that extent.

 

  

 

  

7.            MISCELLANEOUS.

 

7.1           No Obligation to Mitigate. Executive shall not be required to
mitigate the amount of any payment provided for under this Agreement by seeking
other employment, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise

 

7.2           Contract Non-Assignable. The parties acknowledge that this
Agreement has been entered into due to, among other things, the special skills
and knowledge of Executive, and agree that this Agreement may not be assigned or
transferred by Executive.

 

7.3           Successors; Binding Agreement.

 

(a)          In addition to any obligations imposed by law upon any successor to
the Company, the Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or that acquires a controlling stock
interest in the Company to expressly assume and agree to perform this Agreement,
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effective date of such
succession shall be a breach of this Agreement and shall entitle Executive to
terminate his employment for Good Reason as described above.

 

(b)         This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amount is still payable to Executive hereunder (other than amounts
which, by their terms, terminate upon the death of Executive), all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
Executive’s estate.

 

7.4           Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or seven (7) days after mailing if mailed first
class, certified mail, postage prepaid, addressed as follows:

 

  If to the Company: United Community Banks, Inc.   Attention:  Secretary   125
Highway 515 East   Blairsville, GA  30512         If to Executive:
______________________     ______________________     ______________________  

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

7.5           Provisions Severable. If any provision or covenant, or any part
thereof, of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

 

7.6           Waiver. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or the future performance of any such term
or condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

  

 

 

 

7.7           Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.

 

7.8           Governing Law. The validity and effect of this Agreement shall be
governed by and be construed and enforced in accordance with the laws of the
State of Georgia.

 

7.9           Disputes. All claims by Executive for compensation under this
Agreement shall be in writing and shall be directed to and be determined by the
Board. Any denial by the Board of a claim for benefits under this Agreement
shall be provided in writing to Executive within thirty (30) days of such
decision and shall set forth the specific reasons for the denial and the
specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to Executive for a review of its decision denying a claim
and shall further allow Executive to appeal in writing to the Board a decision
of the Board within sixty (60) days after notification by the Board that
Executive’s claim has been denied. To the extent permitted by applicable law,
any further dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Atlanta, Georgia, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

[Signatures continued on next page]

 

  

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  EXECUTIVE         By:           Name:           UNITED COMMUNITY BANKS, INC.  
      By:           Name:           Title:  

 

  

 

 

